ORDER

PER CURIAM
Byron Jones (Movant) appeals the motion court’s denial of his Rule 29.15 amended motion for post-conviction relief without an evidentiary hearing. Movant claims that he alleged unrefuted facts that counsel rendered deficient performance by failing to request an instruction for the lesser-included offense of second-degree robbery. Movant asserts that the motion court’s conclusion, that counsel’s decision was “reasonable trial strategy,” was clearly erroneous. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).